—Judgment, Supreme Court, New York County (Clifford Scott, J.), rendered May 28, 1992, convicting defendant, upon his plea of guilty, of robbery in the second degree, and sentencing him, as a second *460felony offender, to a term of 4 to 8 years, unanimously affirmed.
The officer had probable cause to arrest defendant, who matched the "specified details” of the description of the suspect, including a scar on the right side of his face, that had been provided by the victim and two eyewitnesses shortly after the incident (see, People v Batista, 197 AD2d 456, lv denied 82 NY 2d 891).
Miranda warnings were not required when the officer asked defendant whether he had anything on his person that might cut the officer when he conducted a pat-down of defendant, since the question posed was not an interrogation aimed at eliciting an incriminating statement (see, People v Herring, 179 AD2d 549, lv denied 79 NY2d 948), but rather was to ensure the officer’s safety (People v Ingram, 177 AD2d 650, 651, lv denied 79 NY2d 858).
We have considered defendant’s remaining contentions and find them to be without merit. Concur—Wallach, J. P., Asch, Rubin and Williams, JJ.